         Case 1:19-mc-00029-ABJ Document 13 Filed 04/16/19 Page 1 of 1



                          UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF COLUMBIA

  IN THE MATTER OF THE
  APPLICATION OF THE ASSOCIATED
  PRESS; CABLE NEWS NETWORK, INC.;
  THE NEW YORK TIMES CO.;
  POLITICO LLC; AND WP CO., LLC,                   Misc. Action No. 19-0029 (ABJ)
  d/b/a THE WASHINGTON POST FOR
  ACCESS TO CERTAIN SEALED COURT
  RECORDS

                               NOTICE OF WITHDRAWAL


       Pursuant to Local Rule of Civil Procedure 83.6(h), please notice the withdrawal of Jeannie

Rhee as counsel for the Government in the above-captioned matter.




                                                    Respectfully submitted,

                                                    ROBERT S. MUELLER, III
                                                    Special Counsel

Dated: April 16, 2019                               /s/ Jeannie Rhee
                                                    U.S. Department of Justice
                                                    Special Counsel’s Office
                                                    950 Pennsylvania Avenue NW
                                                    Washington, D.C. 20530
                                                    Telephone: (202) 616-0800
                                                    Attorney for the United States of America
